Citation Nr: 1515689	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  12-00 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a lung disability.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for hypertensive heart disease.  

4.  Entitlement to service connection for a kidney disability.  

5.  Entitlement to an increased initial rating for migraine headaches, currently rated as 50 percent disabling.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

(The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a right wrist disability will be addressed in a separate decision.)  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to December 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection and awarded a 0 percent rating for migraine headaches, effective January 16, 2009; denied the claims for service connection for a lung disability, hypertension, hypertensive heart disease, and a kidney disability; and denied entitlement to a TDIU.  

A December 2011 rating decision increased the disability rating for migraine headaches, from 0 percent to 50 percent, effective November 21, 2011.  An October 2014 rating decision increased the disability rating for migraine headaches to 50 percent, effective January 6, 2009.  However, as these grants do not represent total grants of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In March 2013, the Veteran testified before a Veterans Law Judge at a travel board hearing.  A copy of the transcript has been associated with the claims file.  

In January 2014, the Board remanded these issues for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2013, the Veteran testified at a travel board hearing before a Veterans Law Judge on the issues listed on the title page.  However, the Veterans Law Judge that presided over that hearing is no longer employed at the Board.  The law requires the Veterans Law Judge who conducted the hearing to participate in the decision on appeal.  38 C.F.R. § 20.707 (2014).  Therefore, in March 2015, the Board sent the Veteran a letter informing him of this and offering him another hearing before a Veterans Law Judge who will ultimately decide this appeal.  In his March 2015 response, the Veteran requested another hearing and specified that he wished to have a video conference hearing.  As the Veteran's requested hearing has not yet been conducted, the RO should schedule such a hearing.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing in connection with his appeal to be held at the RO in Chicago, Illinois.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




